Fourth Court of Appeals
                                     San Antonio, Texas
                                            July 19, 2018

                                        No. 04-18-00452-CV

     MGR, INC. and Miracle Body and Paint, Incorporated d/b/a/ Miracle Body and Paint,
                                     Appellants

                                                  v.

                               GEICO CASUALTY COMPANY.,
                                        Appellee

                    From the 45th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2015-CI-18092
                      Honorable Barbara Hanson Nellermoe, Judge Presiding

                                           ORDER
        The trial court clerk has filed a notification of late record, stating that the appellant failed
to pay or make arrangements to pay the fee for preparing the clerk’s record and that appellant is
not entitled to preparation of the clerk’s record without paying the fee.

        It is therefore ORDERED that appellant provide written proof to this court on or before
July 30, 2018 that either (1) the clerk’s fee has been paid or arrangements have been made to
pay the clerk’s fee; or (2) appellant is entitled to appeal without paying the clerk’s fee. If
appellant fails to respond within the time provided, this appeal will be dismissed for want of
prosecution. See TEX. R. APP. P. 37.3(b); see also TEX. R. APP. P. 42.3(c) (allowing dismissal of
appeal if appellant fails to comply with an order of this court).


                                                        _________________________________
                                                        Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of July, 2018.


                                                        ___________________________________
                                                        KEITH E. HOTTLE,
                                                        Clerk of Court